Citation Nr: 1712334	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-04 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to August 1973.  He died in December 1988.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma. 

This matter was previously before the Board and was remanded for additional development in February 2012, November 2014, and in August 2016. 


FINDINGS OF FACT

1.  The Veteran died in December 1988.

2.  The immediate cause of death is listed on the death certificate as 'probably end stage liver disease due to or as a consequence of marked cirrhosis.'

3.  The probative evidence is against a finding that the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical care; or an event which is not reasonably foreseeable.


CONCLUSION OF LAW

Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A § 1151 based on treatment at a VA medical facility is not warranted.  38 U.S.C.A. §§ 1151, 1310, 5107 (West 2015); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard November 2008 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  Pursuant to the Board's February 2012, the appellant was scheduled for a hearing.  She failed to report for the scheduled hearing without explanation.  Pursuant to the Board's November 2014 remand, the RO obtained additional VA treatment records and associated them with the electronic claims file, made reasonable attempts to obtain outstanding private treatment records from Shawnee Hospital, and obtained a medical opinion from a VA physician in January 2015.  Thus, there has been substantial compliance with the Board's remand directives.

Pursuant to the Board's November 2014 remand, a supplemental opinion was obtained in September 2016 from the examiner who had provided the January 2015 opinion.  The September 2016 opinion is sufficient evidence for deciding the claim.  The opinion is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

Accordingly, VA's duty to assist has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Analysis

The appellant is seeking compensation benefits for the Veteran's death under 38 U.S.C.A. § 1151.  Pursuant to 38 U.S.C. § 1151, veterans who are injured by VA care or medical treatment may be entitled to compensation.  Jackson v. Nicholson, 433 F.3d 822, 824 (Fed.Cir.2005). 

Compensation under 38 U.S.C.A. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a); 38 C.F.R. §§ 3.361 (b-d).

First, there must be evidence of additional disability.  The existence of additional disability is determined by comparing the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination that forms the basis of the claim for compensation to the Veteran's condition after the care, treatment, or examination has ended.  38 C.F.R. § 3.361 (b). 

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361 (c).  The mere fact that the Veteran received care, treatment, or examination and has an additional disability or died does not establish actual causation.  Evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Id.  In Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013), the Court held that § 1151 does not require a veteran's injury to be "directly" caused by the "actual provision" of medical care by VA personnel, but rather requires only "causal connection," which includes injuries that occur in a VA facility as a result of VA's negligence.  

VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of the disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).  If, however, the additional disability or death was caused by the Veteran's failure to follow properly given medical instructions, then the additional disability or death was not caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3).  

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(2).

The appellant contends that hospital staff did not provide proper care and, as a result, the Veteran developed a staph infection.  The appellant also contends that on the day of his death, the Veteran was given a lethal dose of potassium chloride, which caused or hastened his death. 

The Veteran was hospitalized in September 1988 with acute gastrointestinal bleeding.  A laparotomy revealed cirrhotic liver and esophageal varices.  He had a portocaval shunt and cholecystectomy for cholelithiasis.  The Veteran was transferred to the Oklahoma City VA Medical Center (VAMC) in October 1988, where he was noted to be suffering from end-stage liver disease, secondary to alcoholic cirrhosis.  The record indicates that the Veteran's liver and kidneys had been compromised by alcohol and intravenous (IV) drug use, and his immunity had been compromised due to his liver and kidney conditions.  The records also reflect that during hospitalization in November 1988, and while the Veteran was of sound mental status, he requested that no cardiopulmonary resuscitative measures be undertaken if the need arose.  See, VA treatment record dated in November 1988.
 
The Veteran died of end-stage liver disease in December 1988 while at the Oklahoma VAMC.  The immediate cause of death is listed on the death certificate as 'probably end stage liver disease due to or as a consequence of marked cirrhosis.'  An autopsy showed the liver had marked micronodular cirrhosis.  The spleen showed signs of chronic congestion.  The kidneys were congested with signs of acute tubular necrosis and the adrenals showed spironolactone bodies due to long term use of Aldacton.  There is no evidence of a potassium chloride injection shown in the autopsy report.  The autopsy report indicates that records from the Oklahoma VAMC reflect that the Veteran had a long history of alcohol abuse with cirrhosis.  

In January 2015, a VA examiner reviewed the file and provided opinions on whether the cause of the Veteran's death was related to VA medical treatment provided during his final hospitalization at the Oklahoma VAMC and if so, whether the cause of death was due to either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.    

The examiner indicated she had reviewed the Veteran's service treatment records, the December 1988 discharge/death summary, the autopsy report, and certificate of death.  She opined that the treatment the Veteran received through the VA healthcare system had not resulted in additional disability/ death due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA.  She indicated that the autopsy report specifically indicated the advanced cirrhosis and status post portocaval shunt with sutures intact.  The examiner explained that it was relevant that there was a longer period of time marked by chronic alcoholism, than the terminal hospitalization that precipitated and ultimately caused the Veteran's death.  The presence of the shunt and other measures indicated in the death summary did not indicate that there was likely any effort to hasten the Veteran's death as implied by the appellant's mention of a potassium chloride injection.  Further, there is no evidence of potassium chloride injection in the record.  The examiner went on to explain that it is less than likely that any injection event took place as there was no criminal investigation.  The examiner also noted that the autopsy report indicated no suspicious findings.  She further determined that there is no additional disability that could not have reasonably been foreseen by a reasonable healthcare provider, and it is less likely as not that there was a failure on the part of the VA to timely diagnose and/or properly treat the Veteran. 

In an August 2016 remand, the Board found the January 2015 opinion was inadequate because it was unclear whether the VA examiner had reviewed the Veteran's VA treatment records created prior to his death (e.g. between October 1988 and December 1988).  Therefore, the folder was returned to the examiner for an addendum based upon review of all available records, to specifically include VA treatment records immediately prior to the Veteran's death.

In a September 2016 report, the VA examiner indicated that she reviewed the entire claims file, to specifically include the VA treatment records dated from October 1988 to December 1988.  

The examiner stated that the entire copies of inpatient hospitalizations from October 1988 to December 1988 were carefully reviewed and there was no evidence to support any faulty, substandard, negligent or treatment failures caused by or a result of treatment at the Oklahoma VAMC in 1988 that ultimately caused the Veteran's death.  Specifically, the examiner noted that there is no death or additional disability due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the attending VA personnel at the Oklahoma VAMC.  The examiner further opined that there was no additional disability that could not have reasonably been foreseen by a reasonable healthcare provider.

In support of her findings, the examiner explained that the autopsy report specifically indicated advanced cirrhosis and status post portocaval shunt with sutures intact.  The relevance is that there was a longer period of time marked by chronic alcoholism than the terminal hospitalization that precipitated and ultimately caused the Veteran's death which occurred at the VAMC.  From the time of the transfer from Shawnee Mission Hill Hospital, the health of the Veteran was seriously compromised by a long history of alcohol and IV Drug abuse, per the Oklahoma VAMC notes.  The Veteran was accepted on transfer from the Shawnee Hospital with endstage liver disease with cirrhosis, hepato- renal syndrome, and esophageal varices with chronic anemia.  The Oklahoma VAMC had accepted the Veteran for treatment and supportive care, with acknowledgement by the Veteran while he was still mentally lucid that no cardiopulmonary resuscitative procedures would take place.  The inpatient treatment records reveal that the Veteran's ability to resist infection was compromised by the chronic stages of endstage liver failure as well as kidney failure due to the liver damage from alcoholism.  Hence, it is less likely than not that any infection was caused by any treatment failure on the part of the VAMC in Oklahoma.  The Veteran's records indicated no fatal injection of potassium chloride was administered to the Veteran on the day of his death.  The only potassium noted was in a maintenance intravenous fluid which would not have caused any terminal event and certainly neither it nor any administration of potassium chloride was administered to cause harm.  The Veteran's failing liver and renal systems were caused by serious electrolyte (both potassium and sodium) imbalances from the time of the Veteran's admission to the hospital. 

Affording the appellant the benefit of the doubt, the fact that the Veteran eventually died under VA care suggests that he suffered an additional disability/death as a result of VA procedure.  However, the evidence weighs against finding that the Veteran's death was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.  

In this regard, the Board finds the opinion of the September 2016 VA examiner to be highly persuasive and probative in finding that the Veteran did not die as a proximate result of VA medical treatment, nor was it due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the attending VA personnel at the Oklahoma VAMC.  Moreover, this competent and persuasive medical opinion establishes that the Veteran's death was reasonably foreseeable.  

The examiner's findings were based on a comprehensive review of the evidence and reflect consideration of the complete record and the appellant's contentions.  Her opinion was supported with a thorough clinical rationale which the Board finds to be consistent with the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04(2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the 2016 opinion is consistent with the one previously provided in 2015, which suggests a high degree of certainty with respect to the conclusions reached.  There is no medical opinion to the contrary.

The Board has considered the appellant's contentions with respect to the Veteran's death.  The appellant is competent to describe observable symptomatology and the sequences of certain events, but she is not competent to provide an opinion as to whether the Veteran's death was proximately due to VA treatment, or whether the Oklahoma VA medical personnel demonstrated carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault.  An opinion regarding the cause of death of the Veteran's falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such opinions must be made by persons with medical expertise and clinical training.  Id.  The appellant has not been shown to possess the requisite medical training or credentials needed to link the Veteran's cause of death with VA treatment.  She was accorded the opportunity to furnish medical opinions in support of her claim but has not done so.  See 38 U.S.C.A. § 5107(a)(it is a claimant's responsibility to support a claim for VA benefits).

The Board also considered the doctrine of reasonable doubt; however, for the reasons and bases expressed above, the preponderance of the evidence is against the appellant's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5107 (b).  Compensation benefits pursuant to 38 U.S.C.A. § 1151, for the cause of the Veteran's death are not warranted.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for the cause of the Veteran's death is denied.  




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


